Opinion issued June 23, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00458-CV
                            ———————————
                  IN RE RAYMOND C. CLARK, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Raymond C. Clark, Jr., has filed a petition for writ of mandamus,

requesting that we order “the Judge of the 300th Judicial District Court of Brazoria

County, Texas” to vacate an order in a suit to modify the parent-child relationship

and order a new trial.1 The challenged order that is included in the mandamus


1
      The underlying case is In the Interest of H.C.C., a Child, Cause No. 68312, in the
      300th District Court of Brazoria County, Texas, the Honorable K. Randall
      Hufstetler presiding.
record is signed by the Honorable Chad Bradshaw, Associate Judge of the 300th

District Court of Brazoria County. We do not have mandamus jurisdiction over an

associate judge. See TEX. GOV’T CODE ANN. § 22.221(b) (West 2004) (providing

for mandamus jurisdiction over judge of district court or county court); In re

Rooney, No. 01-12-01135-CV, 2012 WL 6645023, at *1 (Tex. App.—Houston [1st

Dist.] Dec. 19, 2012, orig. proceeding) (mem. op.); see also In re J.W.B., No. 14-

12-00410-CV, 2012 WL 1695208, at *2 (Tex. App.—Houston [14th Dist.] May

15, 2012, orig. proceeding) (mem. op.) (concluding court did not have mandamus

jurisdiction over order signed by associate judge, not referring court).

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                  PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                          2